UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

JS-6
CIVIL MINUTES - GENERAL

CaseNo. CV 19-08703-SK Date April 3, 2020
Title Hana Parks v. TD Bank USA, N.A.
Present: The Honorable Steve Kim, United States Magistrate Judge

Connie Chung n/a

Deputy Clerk Court Smart / Recorder

Attorneys Present for Plaintiff(s): Attorneys Present for Defendant(s):
None present None present

Proceedings: (IN CHAMBERS) ORDER OF ADMINISTRATIVE CLOSURE
UPON NOTICE OF SETTLEMENT

In light of the notice of settlement (ECF No. 23), this action is ordered administratively
closed and removed from the Court’s active caseload until further application by the parties or
separate court order. The parties shall file a proper stipulation for dismissal within 30 days of
the notice of settlement.

This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action. All dates and deadlines in this action are hereby VACATED.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
